69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Robert TOWEY, Appellant.
No. 95-2067MN.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 17, 1995.Filed Nov. 9, 1995.

Before FAGG, LAY, and HANSEN, Circuit Judges.
PER CURIAM.


1
Based on the record before us, we find no error that would require reversal.  Towey's contention that he was placed in jeopardy by the government's earlier uncontested forfeiture of substantial sums of cash is foreclosed by this court's recent holding in United States v. Pena, No. 94-3750, 1995 WL 581343, at * 2 (8th Cir.  Oct. 5, 1995).  We reject as meritless Towey's arguments that the district court committed error in rejecting his claims of entrapment as a matter of law and outrageous government conduct and in refusing to give instructions on specific intent and voluntary intoxication.  Finally, the district court's denial of a two-level reduction for acceptance of responsibility was not clearly erroneous and the district court's refusal to depart downward based on an overstated criminal history is not reviewable because the district court was aware of its authority to depart and declined to do so.  Because Towey's appeal involves the straightforward application of settled principles of law, an extended discussion would serve no useful purpose.  We thus affirm Towey's convictions and sentence.  See 8th Cir.  R. 47B.